Citation Nr: 1222751	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-33 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by RO in July 2008 which, inter alia, denied service connection for peripheral neuropathies of the bilateral upper and lower extremities, all being claimed as secondary to service-connected diabetes mellitus, type II, and for a right ankle disorder.  The Veteran's appeal as to the issue of entitlement to TDIU arises from the RO's January 2011 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2008 VA Form 9 substantive appeal, which perfected his appeal as to the issues of entitlement to service connection for peripheral neuropathies of the bilateral upper and lower extremities and for a right ankle disorder, the Veteran requested a hearing before a Board member.  In a subsequent March 2012 VA Form 9 substantive appeal, which perfected the Veteran's appeal as to the issue of entitlement to TDIU, the Veteran's representative checked a box corresponding to the statement, "I do not want a BVA hearing."  Notwithstanding the same, the Board notes that neither the Veteran nor his representative has clearly or expressly notified VA of any intention to withdraw the hearing requested in the November 2008 substantive appeal.  In the absence of any such expressed intention, the Board finds that this matter must be remanded in order that the Veteran may be scheduled for a Board hearing.  38 C.F.R. §§ 20.704, 20.1507(b).

As the claim for TDIU could be impacted by a favorable decision on any of the remaining issues, it is intertwined with those issues and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

After clarifying the type of Board hearing the Veteran desires, the RO should schedule the Veteran for a Travel Board hearing or a videoconference hearing, in accordance with his preference, before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  A copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


